PER CURIAM.
This appeal, by defendants below, is from a final decree cancelling a $3,000 note and mortgage for usury in violation of § 687.07, Fla.Stat, F.S.A., and granting relief accordingly. The chancellor, after hearing the conflicting evidence, made findings of fact on the basis of which he properly applied the law and entered his decree. Appellants contest the correctness of the findings as applicable to their respective rights. Having examined the record and considered the briefs and arguments we conclude the challenged findings of the chancellor have adequate support in the record, and that the appellants have failed to carry their burden of demonstrating error.
Affirmed.